Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-13-00105-CV

                                       IN RE Sylvia R. MORA

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 3, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 8, 2013, Relator Sylvia R. Mora filed a petition for writ of mandamus, and

on March 11, 2013 Relator filed an amended petition following this court’s abatement of the

proceeding. The court has considered Relator’s amended petition for writ of mandamus and is of

the opinion that Relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2011-CI-10478, styled In the Matter of the Marriage of Sylvia Ramon
Mora and Salvador G. Mora, pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable
Barbara Hanson Nellermoe presiding. However, the order complained of was signed by the Honorable Gloria
Saldaña, presiding judge of the 438th Judicial District Court, Bexar County, Texas.